Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 are pending and examined in the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ametaj (US 2012/0128816) in view of NPL “Effect of Particle size on the Taste, Texture and Manufacture of Chocolate Products” (‘Azom’) (from www.Azom.com).

Regarding claim 1: Ametaj discloses a ruminant feed composition comprising ground cereal grain that is cross-linked with a weak organic acid and is combined with a plasticizer (e.g., molasses) (see Ametaj abstract; paragraphs [0007]-[0016], [0062]-[0064], [0067] and [0074]), but fails to disclose the particle size ranges recited in claim 1; However, Azom discloses that the taste and texture of foods, depends to a great extent on the particle size of the ingredient used to make them (see Azom page 1). Therefore, it would have been obvious to a skilled artisan to have modified the particle size of the whole grain, in order to attain a composition with a desired texture and/or taste, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Regarding claim 2: Ametaj discloses of using 25%-35wt% of cereal grain, such as oats, barley and/or corn (see Ametaj abstract; paragraphs [0007]-[0016] and [0052]).
Regarding claim 3: Ametaj discloses of using a weak organic acid, such as citric acid (see Ametaj paragraphs [0058] and [0062]-[0064]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ametaj and Azom as applied to claims 1-3 above, and further in view of Cecava et al (US 2008/0260896).

Regarding claim 4: Ametaj discloses a ruminant feed composition comprising ground cereal grain that is cross-linked with a weak organic acid and is combined with a plasticizer (e.g., molasses) (see Ametaj abstract; paragraphs [0007]-[0016], [0062]-[0064], [0067] and [0074]), but Ametaj fails to disclose of a glycerin; However, Cecava discloses of adding glycerin to ruminant feed in order to improve the animal’s body weight and feed efficiency (see Cecava abstract; paragraphs [0011] – [0014]). Therefore, it would have been obvious to a skilled artisan at the time the invention was made to have modified Ametaj and to have added a plasticizer, such as glycerin, to the ruminant feed composition, in order to improve the animal’s body weight and feed efficiency, and thus arrive at the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792